Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 2

TO

EXCHANGE AGREEMENT

This AMENDMENT NO. 2 TO EXCHANGE AGREEMENT, dated as of September 13, 2017 (this
“Amendment”), is made by and among Carlyle Holdings I L.P., Carlyle Holdings II
L.P. and Carlyle Holdings III L.P. (collectively, the “Carlyle Holdings
Partnerships”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the Exchange Agreement (as defined below).

WHEREAS, the parties hereto previously entered into the Exchange Agreement,
dated as of May 2, 2012 (as amended by Amendment No. 1, dated as of November 2,
2016, the “Exchange Agreement”), among the Carlyle Holdings Partnerships,
Carlyle Group Management L.L.C., The Carlyle Group L.P., Carlyle Holdings I GP
Inc., Carlyle Holdings I GP Sub L.L.C., Carlyle Holdings II GP L.L.C., Carlyle
Holdings III GP L.P., Carlyle Holdings III GP Sub L.L.C., Carlyle Holdings II
Sub L.L.C. and the Carlyle Holdings Limited Partners from time to time party
thereto;

WHEREAS, pursuant to Section 3.2(a) of the Exchange Agreement this Amendment may
be entered into by the Carlyle Holdings Partnerships without the consent of any
Carlyle Holdings Limited Partner or any other Person; and WHEREAS, each of the
Carlyle Holdings Partnerships deems it advisable to amend the Exchange Agreement
as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
in the Exchange Agreement, the parties to this Amendment agree as follows:

ARTICLE I

AMENDMENT

1.1 Amendments.

(a) Section 1.1 of the Exchange Agreement is hereby amended as follows:

(i) By inserting the following definitions, in proper alphabetical order:

“Carlyle Holdings I Partnership Agreement” means the Second Amended and Restated
Limited Partnership Agreement of Carlyle Holdings I, as it may be amended,
supplemented or restated from time to time.

“Carlyle Holdings II Partnership Agreement” means the Second Amended and
Restated Limited Partnership Agreement of Carlyle Holdings II, as it may be
amended, supplemented or restated from time to time.

 

1



--------------------------------------------------------------------------------

“Carlyle Holdings III Partnership Agreement” means the Second Amended and
Restated Limited Partnership Agreement of Carlyle Holdings III, as it may be
amended, supplemented or restated from time to time.

(ii) By replacing the definition of “Carlyle Holdings I Partnership Units” in
its entirety with the following:

“Carlyle Holdings I Partnership Units” means the Class A Units (as defined in
the Carlyle Holdings I Partnership Agreement) of Carlyle Holdings I, issued
pursuant to the Carlyle Holdings I Partnership Agreement. The Carlyle Holdings I
General Partner may from time to time in its sole discretion designate units of
partnership interest of any other class or series in Carlyle Holdings I as
Carlyle Holdings I Partnership Units for purposes of this Agreement, in which
case “Carlyle Holdings I Partnership Units” shall also mean the units of
partnership interest of any class or series so designated.

(iii) By replacing the definition of “Carlyle Holdings II Partnership Units” in
its entirety with the following:

“Carlyle Holdings II Partnership Units” means the Class A Units (as defined in
the Carlyle Holdings II Partnership Agreement) of Carlyle Holdings II, issued
pursuant to the Carlyle Holdings II Partnership Agreement. The Carlyle Holdings
II General Partner may from time to time in its sole discretion designate units
of partnership interest of any other class or series in Carlyle Holdings II as
Carlyle Holdings II Partnership Units for purposes of this Agreement, in which
case “Carlyle Holdings II Partnership Units” shall also mean the units of
partnership interest of any class or series so designated.

(iv) By replacing the definition of “Carlyle Holdings III Partnership Units” in
its entirety with the following:

“Carlyle Holdings III Partnership Units” means the Class A Units (as defined in
the Carlyle Holdings III Partnership Agreement) of Carlyle Holdings III, issued
pursuant to the Carlyle Holdings III Partnership Agreement. The Carlyle Holdings
III General Partner may from time to time in its sole discretion designate units
of partnership interest of any other class or series in Carlyle Holdings III as
Carlyle Holdings III Partnership Units for purposes of this Agreement, in which
case “Carlyle Holdings III Partnership Units” shall also mean the units of
partnership interest of any class or series so designated.

 

2



--------------------------------------------------------------------------------

(b) Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the parties under the Exchange
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Exchange Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. This Amendment shall apply and be
effective only with respect to the provisions of the Exchange Agreement
specifically referred to herein. After the date hereof, any reference to the
Exchange Agreement shall mean the Exchange Agreement, as amended by this
Amendment.

ARTICLE II

MISCELLANEOUS

2.1 Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

2.2 Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of Delaware.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CARLYLE HOLDINGS I L.P. By:   Carlyle Holdings I GP Sub L.L.C., its general
partner   By:   Carlyle Holdings I GP Inc., its sole member By:  

/s/ Curtis L. Buser

  Name: Curtis L. Buser   Title:   Chief Financial Officer CARLYLE HOLDINGS II
L.P. By: Carlyle Holdings II GP L.L.C., its general partner   By:   The Carlyle
Group L.P., its sole member     By:  

Carlyle Group Management L.L.C.,

its general partner

By:  

/s/ Curtis L. Buser

  Name: Curtis L. Buser   Title:   Chief Financial Officer

 

4



--------------------------------------------------------------------------------

CARLYLE HOLDINGS III L.P.

By:   Carlyle Holdings III GP Sub L.L.C., its general partner   By:   Carlyle
Holdings III GP L.P., its sole member     By: Carlyle Holdings III GP Management
L.L.C., its general partner       By: The Carlyle Group L.P., its sole member  
          By: Carlyle Group Management L.L.C., its general partner By:  

/s/ Curtis L. Buser

 

Name: Curtis L. Buser

 

Title:   Chief Financial Officer

 

 

5